Citation Nr: 1022716	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
(major) elbow disability.

2.  Entitlement to a rating in excess of 10 percent for left 
(minor) elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to April 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2009, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In June 2009 these matters were remanded for further 
development.

The issue of service connection for a left thumb disability 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in conjunction with his increased rating claims (and 
necessary for a proper adjudication of the claims); good 
cause for his failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's claims seeking increased ratings for his right 
and left elbow disabilities must be denied because he failed 
(without good cause) to report for a VA examination scheduled 
to determine his entitlement to such benefits.  38 C.F.R. 
§ 3.326(a), 3.655 (2009); Sabonis v. Brown, 6 Vet. App. 426 
(1994).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, further VCAA notice and assistance is not 
required because, as explained further below, the increased 
rating issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

B.  Legal Criteria, Factual Background, and Analysis

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase, as here, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the appellant being ill or hospitalized or the 
death of an immediate family member.  Id.  The Veteran was 
advised of 38 C.F.R. § 3.655 in an October 2007 supplemental 
statement of the case after he failed to report for VA 
examinations scheduled in February 2007.

To assist the Veteran with the development of evidence to 
support his claim seeking higher ratings for his right and 
left elbow disabilities, the Board's June 2009 remand 
requested that the AMC schedule him for an orthopedic 
examination to determine the severity of his service-
connected right and left elbow disabilities.  

In October 2009 he was sent a letter advising him that his 
examination would be scheduled and that his claims might be 
denied without the examination.  The letter erroneously noted 
that if he did not report for the examination, his claims 
would be rated on the evidence of record.  This standard is 
for original compensation claims but does not apply to 
increased rating claims.

However no harm came from providing the incorrect standard to 
the Veteran because, as noted above, the Veteran was given 
the full, accurate text of the applicable regulation in his 
October 2007 SSOC.  The SSOC clearly states that the claim 
shall be denied when there is a failure to report for an 
examination in an increased rating case, as here.  
Regardless, the salient point of the October 2009 letter, 
that failure to report for the examination could result in 
the denial of his claim, was accurate.  Further, having once 
before been told (in the October 2007 SSOC) that his 
increased rating claims for the right and left elbow were 
denied due to failure to report for an earlier (2007) 
examination, he could be in no doubt that the result would be 
the same if he again failed to report for the scheduled VA 
examination in 2009.  

The Veteran was scheduled for a VA orthopedic examination in 
November 2009.  He failed, without giving cause, to report 
for such examination.  He was sent another letter in November 
2009 advising him that he had failed to report for the 
examination and this information was reiterated in his March 
2010 SSOC.  There is nothing in the record to suggest that he 
did not receive notice of the examination.  Neither he nor 
his representative has alleged there is good cause for the 
failure to report for the scheduled examination.  A Veteran 
cannot passively wait for assistance in those circumstances 
where his cooperation is needed for evidentiary development.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding 
that the duty to assist is not a one-way street).  Under 
38 C.F.R. § 3.655 in such circumstances the claim must be 
denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for right (major) elbow 
disability is denied.

A rating in excess of 10 percent for left (minor) elbow 
disability is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


